Case 2:20-cv-08035-SVW-JPR Document 160-19 Filed 05/18/21 Page 1 of 5 Page ID
                                 #:3621




                       Exhibit 14
Case 2:20-cv-08035-SVW-JPR Document 160-19 Filed 05/18/21 Page 2 of 5 Page ID
                                 #:3622




                          DECLARATION AND CERTIFICATION


    We, Ko & Martin - Certified Interpreters and Translators, declare that we are

    (P)    Certified Court Interpreters as described in GC68565

    We are certified to interpret and translate from the Chinese language to the English
    language and from the English language to the Chinese language.

    We further declare that we have translated the attached document from the Chinese
    language to the English language.

    We declare to the best of our abilities and belief, that this is a true and accurate
    translation of the Chinese language text of Email from hliusunshine@gmail.com dated
    04/15/2021 with subject Chat history for group "Jiawei Wang Jerry, Yueting Jia
    nephew and the finance and human resource manager N, Wentao Huang FF Legal
    Counsel Hainan economy and trade…"


                             Specific Description of the Document

    Email from hliusunshine@gmail.com dated 04/15/2021 with subject Chat history for
    group "Jiawei Wang Jerry, Yueting Jia nephew and the finance and human resource
       manager N, Wentao Huang FF Legal Counsel Hainan economy and trade…"



    We declare under penalty of perjury under the laws of the State of California that the
    foregoing is true and correct.

    This declaration is signed this 18th of May 2021 in Los Angeles, California.



    Lingling Men Martin
    President
    Ko & Martin - Certified Interpreters and Translators




    Signature

                         KO & MARTIN – Certified Interpreters and Translators
                                        www.komartin.com
                               Email: chinese.division@komartin.com
Case 2:20-cv-08035-SVW-JPR Document 160-19 Filed 05/18/21 Page 3 of 5 Page ID
                                 #:3623




    Chat history for group "Jiawei Wang Jerry, Yueting Jia nephew and the finance and
    human resource manager N, Wentao Huang FF Legal Counsel Hainan economy and
    trade…"




    The text and image message history of the WeChat group "Jiawei Wang Jerry, Yueting Jia
    nephew and the finance and human resource manager N, Wentao Huang FF Legal Counsel
    Hainan economy and trade…" is as follows.
                                 ———— 2018-1-26 ————
    Jiawei Wang Jerry at 22:02
    Mr. Liu and Mr. Huang, a WeChat group has been created for communication.
    [Shake][Shake]


    Jiawei Wang Jerry at 22:02
    Many thanks to Mr. Huang for your coordination for the term(s) of the employment
    contract(s). [Fight][Fight]


    Wentao Huang at 22:10
    @Henry Liu welcome you to join our company. You will be a great help to YT and to the
    company’s operation and rapid development in the future. Perhaps we talk on the phone
    when you have time to share information and some personnel arrangement need to be
    discussed in advance. I'm currently in China.


    Henry Liu at 22:23
    Thanks, Jerry. Hello Wentao. Thanks for your strong support. Feel free to call at any time.
    Best regards.


    Wentao Huang at 22:25
    Are you in New York? I'm in Shanghai. We can call via Wechat when you have time.
Case 2:20-cv-08035-SVW-JPR Document 160-19 Filed 05/18/21 Page 4 of 5 Page ID
                                 #:3624



    Henry Liu at 22:25
    Sounds good. I'm in New York. Feel free to call via WeChat at any time.
                                                                              HLIU007670
          Case 2:20-cv-08035-SVW-JPR Document 160-19 Filed 05/18/21 Page 5 of 5 Page ID
                                           #:3625

 ih       Gmail                                                           H Liu <hliusunshine@gmail.com>



Chat history for group "                    Jerry                        N,        FFLegal Counsel
        ..."
H Liu <hliusunshine@gmail.com>                                                 Thu, Apr 15, 2021 at 5:32 PM
To: H Liu Sunshine Legal Matter Email <HLiuSunshine@gmail.com>

  Dear:

     The text and image message history of the WeChat group "    Jerry                N,       FFLegal
  Counsel         ..." is as follows.

                                    ————— 2018-1-26 —————

            Jerry 22:02
                          [Shake][Shake]

            Jerry 22:02
                                [Fight][Fight]

            22:10
  @Henry Liu                          YT



  Henry Liu 22:23
      Jerry.

            22:25


  Henry Liu 22:25




                                                                                                 HLIU007670
